Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 05/04/2022 has been entered. Claims 1-20 remain pending in the application. Claims 1, 9, 11 and 13 have been amended, claims 8 and 12 have been canceled by the Applicant. Claims 16-20 were previously withdrawn.  Previous claims 1-15 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claims 1 and 11 and cancelations of claims 8 and 12. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based Provisional Application 62557556, filed 09/12/2017. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 9-11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the amended claims 1 and 11 now recite the limitation for “ wherein only the first backing substrate extends into the first hole”, for which there is no support in the original specification or the drawings. Given the disclosure and descriptions of drawings in Figs. 2 and 6, the first hole corresponds to hole 240 through intermediate layer 140, where the first bus bar 630 electrically connects to upper transparent conductive layer 130. The first busbar 630 includes the first adhesive layer 634 and first backing substrate 632, which is entirely above and outside the first hole 240. Hence, first backing substrate 632 is not the only part of busbar does not extend into the first hole 240, but the first backing substrate does not extend into the first hole 240 at all. For the above limitation, Applicant has not pointed out where this new claim limitation is supported, nor does there appear to be any written description of the claim limitation noted above in the application as filed.  Therefore the support for the limitation is not apparent, and applicant has not pointed out where or how the above limitation can be supported (see MPEP 2163.04, Sec. I). 
Claims 2-7 and 9-10 depend on claim 1 and therefore inherit the same issues. 
Claims 13-15 depend on claim 11 and therefore inherit the same issues. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 9-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recite the limitation "wherein only the first backing substrate extends into the first hole”, in lines 11-12 and 9-10 of claims 1 and 11, respectively. However, this claim limitation is confusing because it is unclear how it can be understood and treated given that there is no support for this limitation in the original specification or the drawings. The disclosure and descriptions of drawings in Figs. 2 and 6, the first hole corresponds to hole 240 through intermediate layer 140, where the first bus bar 630 electrically connects to upper transparent conductive layer 130, with the first busbar 630 having the first adhesive layer 634 and first backing substrate 632. However, the first backing substrate is entirely above and outside the first hole 240. Hence, first backing substrate 632 is not “the only part of busbar does not extend into the first hole” 240, but also the first backing substrate does not even extend into the first hole 240 at all. Therefore it is unclear if first backing substrate 632 extends or doesn’t extent into the first hole? Or if it extends only into part or portion of the hole? Or if another material also extends into the first hole? Or if the hole is defined by intermediate layer and other element, or some other combination or possibility for backing substrate extending with relation to first hole? For the purposes of examination, the above phrase limitation will be treated broadly, to the extent of any of the above noted cases or their combinations.  It is suggested to amend the claims and provide clear explanations for the support and treatment of the above limitations. 
Claims 2-7 and 9-10 depend on claim 1 and therefore inherit the same issues. 
Claims 13-15 depend on claim 11 and therefore inherit the same issues. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karmhag et al. (hereafter Karmhag, of record) US 20090303565 A1.
In regard to independent claim 1, Karmhag teaches (see Figs. 1-8) a non-light-emitting variable transmission device (i.e. as electrochromic device, e.g. 50, see title, Abstract, paragraphs [01, 07-12,  24-27, 27-32, 35, 39-44]), comprising: 
an active stack (i.e. as electrochromic laminate sheet 30 with e.g. electrochromic layer 16, electrolyte layer 20 and ion-conducting counter electrode 18, see paragraphs [25, 35-36, 39-43], as depicted in e.g. Figs. 3A-3D); 
a first transparent conductive layer overlying the active stack (i.e. as transparent conductive layer 12, paragraphs [25, 30, 35, 38-43, 46], Figs. 3A-3D); 
a second transparent conductive layer (i.e. transparent conductive layer 14,  paragraphs [35-43], as depicted in e.g. Figs. 3A-3D), wherein the active stack (i.e. EC sheet 30, with EC 16, electrolyte 20, CE 18) is between the first transparent conductive layer and the second transparent conductive layer (i.e. as 30 with 16,20,18 is between transparent conductors 12 and 14, paragraphs [25, 35-36, 39-43], as depicted in e.g. Figs. 3A-3D); 
an intermediate layer overlying the first transparent conductive layer and defining a first hole (i.e. as transparent substrate 22, including opening e.g. 46, 47,49 for connection lead 42, and hole of connection lead 42, and hole for lead attachment material 66, for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], see e.g. Figs. 3A-D); 
a first bus bar comprising a first backing substrate and a first adhesive layer (as 60,42,66 i.e. bus bar 60 including lead 42 as backing substrate, and conducting connecting lead attachment material 66 as adhesive layer, and sealing substance 54 (52), paragraphs [35-38,40-43]), wherein the first bus bar (60 with 42,66) extends into the first hole and contacts the first transparent conductive layer (i.e. 60, 42 extend through the hole for 42,60 opening e.g. 46, 47,49, contacting transparent conductive layer 12,  paragraphs [35-43], as depicted in e.g. Figs. 3A-3D), wherein the first backing substrate (i.e. 42) extend above the intermediate layer (as connection lead 42 extends above intermediate layer of substrate 22, as depicted in e.g. Fig. 3A-B, paragraphs [35-37, 38-43]), wherein only the first backing substrate extends into the first hole (i.e. due to 112 issues above, as e.g. hole of connection for only lead 42, and/or hole for lead attachment material 66 in substrate 22, or hole opening 47 for lead 42 and attachment 66, for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], as depicted in e.g. Figs. 3A-D), and 
wherein the first adhesive layer comprises conductive material (i.e.as first adhesive layer includes conducting material of the connecting lead attachment material 66, which is attachment material, such as a solder or an electron conducting glue, i.e. for electrical connection of lead 42 with conducting layer 12, see Abstract, paragraphs [36-38;40-43]);
a second bus bar (as 60,44,66  i.e. bus bar 62 with connection lead 44, attachment material 66, paragraphs [40-43], as depicted in e.g. Figs. 2A-3D) extending into a second hole of the intermediate layer (i.e. extending into second opening e.g. 48, 48, 49, i.e. opening for 62, 44, 66 in 22 as depicted in Figs. 3A,B,  see paragraphs [40-43]) and contacting a second transparent conductive layer (i.e. 62, 44 extend through the hole for 44, 52, opening e.g. 48, 48 and contacting transparent conductive layer 14, paragraphs [40-43], as clearly depicted in e.g. Figs. 3A-3D), 
wherein each of the first bus bar and the second bus bar extend above the intermediate layer (as bus bar 60 with connection lead 42, attachment material 66, and bus bar 62 with connection lead 44, attachment material 66, both extend above intermediate layer transparent substrate 22, see paragraphs [40-43, 25, 29, 35-36, 38], as depicted in e.g. Figs. 3A-3D, note that both bus bars 60,42,66 and 62,44,66 extend above intermediate layer 22, as clearly depicted in Figs. 3A and 3B), and 
a substrate (i.e. second substrate 24, paragraphs [25, 29, 35-36, 38-43]), wherein the active stack (i.e. as electrochromic laminate sheet 30 with electrochromic layer 16, electrolyte layer 20 and ion-conducting counter electrode 18, see paragraphs [25, 35-36, 39-43]) is between the intermediate layer and the substrate (i.e. as electrochromic laminate sheet 30 with layers 16, 20 and 18 is between transparent substrate 22 and second substrate 24, as clearly depicted in e.g. 3A-B, paragraphs [40-43]).  
But the particular embodiment of electrochromic device 50 depicted in Figs. 3A-B Karmhag does not specify that the part of the first adhesive (e.g. 54) layer extends above the intermediate layer (i.e. above substrate layer 22, see Figs. 3A-B, and paragraphs [35-36, 38-43]).  
However, Karmhag teaches in embodiment of electrochromic device 50 depicted in Fig. 2B, that that the equivalent element of first adhesive (54 sealing substance) layer extends above the intermediate layer (i.e. as sealing substance 54  extends above substrate layer 22, as depicted in  Figs. 2B, paragraphs [38-43] therefore providing reduced probability for electrically shortening of the device via such sealing substance, and allowing the electrochromic device with improved electrical connections, and manufacturing methods, as well as providing electrical connections of electrochromic devices that do not influence the side seal of the electrochromic device, see Karmhag paragraphs [39-40, 07]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply the design and configuration of embodiment of Fig. 2B where the first adhesive, i.e. 54 sealing substance layer extends above the intermediate layer i.e. substrate 22, in order to provide reduced probability for electrically shortening of the device via such sealing substance, provide electrochromic device with improved electrical connections and manufacturing methods, and also provide electrical connections of electrochromic device that do not influence the side seal of the electrochromic device, (see Karmhag paragraphs [39-40, 07]).

In regard to independent claim 11, Karmhag teaches (see Figs. 1-8) a non-light-emitting variable transmission device (i.e. as electrochromic device, e.g. 50, see title, Abstract, paragraphs [01, 07-12,  24-27, 27-32, 35, 39-44]), comprising: 
an active stack (i.e. as electrochromic laminate sheet 30 with e.g. electrochromic layer 16, electrolyte layer 20 and ion-conducting counter electrode 18, see paragraphs [25, 35-36, 39-43], as depicted in e.g. Figs. 3A-3D); 
a first transparent conductive layer overlying the active stack (i.e. as transparent conductive layer 12, paragraphs [25, 30, 35, 38-43, 46]); 
an intermediate layer overlying the first transparent conductive layer and defining a first hole (i.e. as transparent substrate 22, including opening e.g. 46, 47,49 for connection lead 42, and hole of connection lead 42, and hole for lead attachment material 66, for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], see e.g. Figs. 3A-D); and 
a first bus bar comprising a first backing substrate and a first adhesive layer (as 60,42,66  i.e. bus bar 60 including lead 42 as backing substrate, and conducting connecting lead attachment material 66 as adhesive layer, and sealing substance 54(52), paragraphs [35-38,40-43]), wherein the first bus bar extends into the first hole and contacts the first transparent conductive layer (i.e. 60, 42,54 extend through the hole for 42,60 opening e.g.  47, 49, contacting transparent conductive layer 12, paragraphs [35-43], as depicted in e.g. Figs. 3A-3D), wherein the first backing substrate (i.e. 42) extend above the intermediate layer (as connection lead 42 extends above intermediate layer of substrate 22, as depicted in e.g. Fig. 3A-B, paragraphs [35-36, 38-43]) wherein only the first backing substrate extends into the first hole (i.e. due to 112 issues above, as e.g. hole of connection for only lead 42, and/or hole for lead attachment material 66 in substrate 22, or hole opening 47 for lead 42 and attachment 66, for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], as depicted in e.g. Figs. 3A-D), and 
wherein the first adhesive layer comprises conductive material (i.e. as the first adhesive layer includes conducting material of the connecting lead attachment material 66, which is attachment material, such as a solder or an electron conducting glue, i.e. for electrical connection of lead 42 with conducting layer 12, see Abstract, paragraphs [36-38;40-43]); 
a second bus bar comprising a second conductive tape (as 60,44,66  i.e. bus bar 62 with connection lead 44, attachment material 66, paragraphs [35-36, 38-43], as depicted in e.g. Figs. 3A-3D), the second conductive tape of the second bus bar extending into a second hole of the intermediate layer (i.e. extending into second opening e.g. 48, 48, 49, i.e. opening for 62, 44, 66 in 22, paragraphs [35-36, 38-43]) and contacting a second transparent conductive layer (i.e. 62, 44 extend through the hole for 44, 52, opening e.g. 48, 48 and contacting transparent conductive layer 14,  paragraphs [35-43], as depicted in e.g. Figs. 3A-3D), 
 wherein the first hole is spaced apart from the second hole (i.e. as opening for 42,60, 66 e.g. 46, 47, is spaced apart from opening for 44, 62, 66, see paragraphs [35-43], as depicted in e.g. Figs. 3A-3D); and 
wherein each of the first bus bar and the second bus bar extend above the intermediate layer (as bus bar 60 with connection lead 42, attachment material 66, and bus bar 62 with connection lead 44, attachment material 66, both extend above intermediate layer transparent substrate 22, see paragraphs [40-43, 25, 29, 35-36, 38], as depicted in e.g. Figs. 2A-3D, as that both bus bars 60,42,66 and 62,44,66 extend above intermediate layer transparent substrate 22 as in case clearly depicted in Figs. 3A and 3B); and 
a substrate (i.e. second substrate 24, paragraphs [40-43, 25, 29, 35-36, 38]), wherein the active stack (i.e. as electrochromic laminate sheet 30 with electrochromic layer 16, electrolyte layer 20 and ion-conducting counter electrode 18, see paragraphs [40-43, 25, 29, 35-36, 38]) is between the intermediate layer and the substrate (i.e. as electrochromic laminate sheet 30 with layers 16, 20 and 18 is between transparent substrate 22 and second substrate 24, as clearly depicted in e.g. 3A-B, paragraphs [40-43]).  
But the particular embodiment of electrochromic device 50 depicted in Figs. 3A-B Karmhag does not specify that the part of the first adhesive (e.g. 54) layer extends above the intermediate layer (i.e. above substrate layer 22, see Figs. 3A-B, paragraphs [35-36, 38-43]).  
However, Karmhag teaches in embodiment of electrochromic device 50 depicted in Fig. 2B, that that the equivalent element of first adhesive (54 sealing substance) layer extends above the intermediate layer (i.e. as sealing substance 54  extends above substrate layer 22, as depicted in  Figs. 2B, paragraphs [38-43] therefore providing reduced probability for electrically shortening of the device via such sealing substance, and allowing the electrochromic device with improved electrical connections, and manufacturing methods, as well as providing electrical connections of electrochromic devices that do not influence the side seal of the electrochromic device, see Karmhag paragraphs [39-40, 07]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply the design and configuration of embodiment of Fig. 2B where the first adhesive, i.e. 54 sealing substance layer extends above the intermediate layer i.e. substrate 22, in order to provide reduced probability for electrically shortening of the device via such sealing substance, provide electrochromic device with improved electrical connections and manufacturing methods, and also provide electrical connections of electrochromic device that do not influence the side seal of the electrochromic device, (see Karmhag paragraphs [39-40, 07]).
Regarding claim 2, Karmhag teaches (see Figs. 1-8) that the second bus bar comprises a second conductive tape (i.e. as bus bar 62 with connection lead 44, attachment material 66, paragraphs [40-43], as depicted in e.g. Figs. 3A-3D), the second conductive tape of the second bus bar extending into the second hole of the intermediate layer (i.e. extending into second opening e.g. 48, 48, 49, i.e. opening for 62, 44, 66 in 22, paragraphs [40-43, 35-36, 38]) and contacting a second transparent conductive layer (i.e. 62, 44 extend through the hole for 44, 52, opening e.g. 48, 48 and contacting transparent conductive layer 14,  paragraphs [40-43], as clearly depicted in e.g. Figs. 3A-3D), wherein the first hole is spaced apart from the second hole (i.e. as opening for 42,60, 66 e.g. 47, is spaced apart from opening for 44, 62, 66, e.g. 48, see paragraphs [40-43], as depicted in e.g. Figs. 3A-3B).  
Regarding claims 3 and 14, Karmhag teaches (see Figs. 1-8) that the first bus bar does not contact any layer of the active stack or the second transparent conductive layer (i.e. bus bar 60 with connection lead 42 is attached only to layer 12, not to other layers as 18, 20, 16, or transparent conductor 14, paragraphs [40-43], as depicted in e.g. Figs. 3A-3B).  
Regarding claim 4, Karmhag teaches (see Figs. 1-8) that at least one of the first hole and the second hole includes a pattern of holes extending through the intermediate layer to the first transparent conductive layer (i.e. as openings for connection lead 42,60,  44,62 include pattern of  small penetration openings 49 extending through 22, 24, towards connecting conducting layer 12, paragraphs [11, 43, 49, 50], Figs. 3A-B,D, 5A-C).  
Regarding claim 5, Karmhag teaches (see Figs. 1-8) that the first transparent conductive layer (i.e. transparent conductive layer 12 having bus bar layer 60) has a first thickness at a location under the first hole (i.e. as 12 having bus bar layer 60 with thickness in region under opening for 42, 66, as depicted in e.g. Figs. 3A-3D, see paragraphs [11, 35-36, 38-43, 45-46, 55-57]) and a second thickness at another location spaced apart from the first hole (i.e. as 12 having bus bar layer 60 has thickness near region under opening for 42, 66, as depicted in e.g. Figs. 3A-3D, see paragraphs [11, 35-36, 38-43, 45-46, 55-57]), wherein the first thickness is less than the second thickness, (i.e. as 12 having bus bar layer 60 with thickness in region under opening for 42, 66 is thinner than near the opening, as best depicted in e.g. Figs. 3A-3B, see paragraphs [11, 35-36, 38-43, 45-46, 55-57]).  
Regarding claim 6 and 7, Karmhag teaches (see Figs. 1-8) the first thickness (i.e. as 12 having bus bar layer 60 with thickness in region under opening for 42, 66 as best depicted in e.g. Figs. 3A-3D, see paragraphs [11, 35-36, 38-43, 45-46, 55-57]) but is silent that it is at least 90% of the thickness of the second thickness, and that a difference between the first thickness and the second thickness is no greater than 2 nm (however, differences in transparent electro conductor layer(s) thickness can be present by layer surface irregularities due to deposition manufacturing and creation of penetration openings through substrate layers 22, 24, by drilling, punching, laser ablation, kiss-cutting or other penetration means, see paragraphs [11, 35-36, 45-46, 55-57]).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust and optimize the thickness of transparent conductor in region under opening for connection lead with the thickness of the transparent conductor near the connection lead opening and minimize the thickens difference of these two regions to within the above ranges in order to provide electrochromic devices with improved electrical connections by manufacturing methods in a mechanically robust manner (including penetration means such as kiss-cutting, laser cutting, laser ablation, see paragraphs [11, 45, 56-57]) and where holes are created in the substrates, while leaving the other layer(s) untouched (see paragraphs [07, 12, 56]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claims 9 and 13, Karmhag teaches (see Figs. 1-8) that the conductive material does not contain silver (i.e. as attachment material 66 is provided by ultrasonic soldering as flux-less soldering and by ultrasonic welding, paragraphs [36, 39, 52, 55, 57]). 
Regarding claim 15, Karmhag teaches (see Figs. 1-8) that further comprising a third hole (i.e. as hole for isolation 53, see paragraph [40], as depicted in Fig. 3A) between the first hole and the second hole to electrically isolate the first bus bar (as hole for isolation 53 is between the openings 47, 48 i.e. openings for leads 42, 44 with 66,51 for isolation, see paragraph [40], as depicted in Fig. 3A). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karmhag et al. (hereafter Karmhag, of record) US 20090303565 A1 in view of Kailasam et al. (hereafter Kailasam, of record, see Information Disclosure form of 10/20/2018) US 20170371218 A1. 
Regarding claim 10, Karmhag teaches (see Figs. 1-8) at least one of the first and second bus bars has a backing substrate (i.e. as bus bar 60 and 62 have electron conducting connection leads 42, 44,  paragraphs [35-36, 37, 38-43]) but is silent it having a resistivity in a range of 1  cm to 7  cm.  
However, Kailasam teaches in the same field of invention of  mitigating defects in an electrochromic device under a bus bar (see e.g. Figs. 1-6, Title, Abstract, paragraphs [05-6, 12, 15, 24, 68-71, 74-75, 97-98, 158]), and further teaches that bus bars has a backing substrate having a resistivity in a range of 1  cm to 7  cm (i.e. as bus bar material with propensity for electromigration, such as materials include copper,  gold, nickel, graphene, aluminum, zinc, as their resistivity is in the above range,  see paragraphs [97-98, 158]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify and adapt the bus bar materials according to teachings of Kailasam for the backing substrate materials of Karmhag because of their propensity for electromigration and suitability for have electron conducting connection leads (see paragraph [158]). In addition these are known materials with known properties of low electrical resistivity, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include low resistivity and excellent electrical conduction, and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.


Response to Arguments

Applicant’s arguments filed in the Remarks dated 05/04/2022 with respect to claim 1 and as applied to claim 11 have been fully considered but are not persuasive.
Specifically, Applicant argues on pages 6-7 regarding claim 1 and as applied to claim 11, that the cited prior art of Karmhag does not disclose most of claim 1 or 11 and the new amended features of claim 1, such as (1) wherein only the first backing substrate extends into the first hole”, because Karmhag discloses that in each embodiment the sealing substance 54 that extends into the hole. The Examiner respectfully disagrees. As initial matter, the above limitation triggered 112(a) and 112(b) rejections, due to new matter situation and indefiniteness, and thus was treated as noted in the 112 sections above. With respect to the above issue, as noted in the rejection above, the cited prior art of Karmhag teaches most and renders obvious all limitations of claim 1, as Karmhag teaches (see Figs. 1-8) a non-light-emitting variable transmission device (i.e. as electrochromic device, e.g. 50, see title, Abstract, paragraphs [01, 07-12,  24-27, 27-32, 35, 39-44]), comprising: 
an active stack (i.e. as electrochromic laminate sheet 30 with e.g. electrochromic layer 16, electrolyte layer 20 and ion-conducting counter electrode 18, see paragraphs [25, 35-36, 39-43], as depicted in e.g. Figs. 3A-3D); 
a first transparent conductive layer overlying the active stack (i.e. as transparent conductive layer 12, paragraphs [25, 30, 35, 38-43, 46], Figs. 3A-3D); 
a second transparent conductive layer (i.e. transparent conductive layer 14,  paragraphs [35-43], as depicted in e.g. Figs. 3A-3D), wherein the active stack (i.e. EC sheet 30, with EC 16, electrolyte 20, CE 18) is between the first transparent conductive layer and the second transparent conductive layer (i.e. as 30 with 16,20,18 is between transparent conductors 12 and 14, paragraphs [25, 35-36, 39-43], as depicted in e.g. Figs. 3A-3D); 
an intermediate layer overlying the first transparent conductive layer and defining a first hole (i.e. as transparent substrate 22, including opening e.g. 46, 47,49 for connection lead 42, and hole of connection lead 42, and hole for lead attachment material 66, for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], see e.g. Figs. 3A-D); 
a first bus bar comprising a first backing substrate and a first adhesive layer (as 60,42,66 i.e. bus bar 60 including lead 42 as backing substrate, and conducting connecting lead attachment material 66 as adhesive layer, and sealing substance 54 (52), paragraphs [35-38,40-43]), wherein the first bus bar (60 with 42,66) extends into the first hole and contacts the first transparent conductive layer (i.e. 60, 42 extend through the hole for 42,60 opening e.g. 46, 47,49, contacting transparent conductive layer 12,  paragraphs [35-43], as depicted in e.g. Figs. 3A-3D), wherein the first backing substrate (i.e. 42) extend above the intermediate layer (as connection lead 42 extends above intermediate layer of substrate 22, as depicted in e.g. Fig. 3A-B, paragraphs [35-37, 38-43]), wherein only the first backing substrate extends into the first hole (i.e. due to 112 issues above, as e.g. hole of connection for only lead 42, and/or hole for lead attachment material 66 in substrate 22, or hole opening 47 for lead 42 and attachment 66, for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], as depicted in e.g. Figs. 3A-D), and 
wherein the first adhesive layer comprises conductive material (i.e.as first adhesive layer includes conducting material of the connecting lead attachment material 66, which is attachment material, such as a solder or an electron conducting glue, i.e. for electrical connection of lead 42 with conducting layer 12, see Abstract, paragraphs [36-38;40-43]);
a second bus bar (as 60,44,66  i.e. bus bar 62 with connection lead 44, attachment material 66, paragraphs [40-43], as depicted in e.g. Figs. 2A-3D) extending into a second hole of the intermediate layer (i.e. extending into second opening e.g. 48, 48, 49, i.e. opening for 62, 44, 66 in 22 as depicted in Figs. 3A,B,  see paragraphs [40-43]) and contacting a second transparent conductive layer (i.e. 62, 44 extend through the hole for 44, 52, opening e.g. 48, 48 and contacting transparent conductive layer 14, paragraphs [40-43], as clearly depicted in e.g. Figs. 3A-3D), 
wherein each of the first bus bar and the second bus bar extend above the intermediate layer (as bus bar 60 with connection lead 42, attachment material 66, and bus bar 62 with connection lead 44, attachment material 66, both extend above intermediate layer transparent substrate 22, see paragraphs [40-43, 25, 29, 35-36, 38], as depicted in e.g. Figs. 3A-3D, note that both bus bars 60,42,66 and 62,44,66 extend above intermediate layer 22, as clearly depicted in Figs. 3A and 3B), and 
a substrate (i.e. second substrate 24, paragraphs [25, 29, 35-36, 38-43]), wherein the active stack (i.e. as electrochromic laminate sheet 30 with electrochromic layer 16, electrolyte layer 20 and ion-conducting counter electrode 18, see paragraphs [25, 35-36, 39-43]) is between the intermediate layer and the substrate (i.e. as electrochromic laminate sheet 30 with layers 16, 20 and 18 is between transparent substrate 22 and second substrate 24, as clearly depicted in e.g. 3A-B, paragraphs [40-43]).  
The noted particular embodiment of electrochromic device 50 depicted in Figs. 3A-B Karmhag does not specify that the part of the first adhesive (e.g. 54) layer extends above the intermediate layer (i.e. above substrate layer 22, see Figs. 3A-B, and paragraphs [35-36, 38-43]).  However, as noted above, Karmhag teaches in embodiment of electrochromic device 50 depicted in Fig. 2B, that that the equivalent element of first adhesive (54 sealing substance) layer extends above the intermediate layer (i.e. as sealing substance 54  extends above substrate layer 22, as depicted in  Figs. 2B, paragraphs [38-43] therefore providing reduced probability for electrically shortening of the device via such sealing substance, and allowing the electrochromic device with improved electrical connections, and manufacturing methods, as well as providing electrical connections of electrochromic devices that do not influence the side seal of the electrochromic device, see Karmhag paragraphs [39-40, 07]).
Therefore, it was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply the design and configuration of embodiment of Fig. 2B where the first adhesive, i.e. 54 sealing substance layer extends above the intermediate layer i.e. substrate 22, in order to provide reduced probability for electrically shortening of the device via such sealing substance, provide electrochromic device with improved electrical connections and manufacturing methods, and also provide electrical connections of electrochromic device that do not influence the side seal of the electrochromic device, (see Karmhag paragraphs [39-40, 07]).
Specifically, Karmhag expressly teaches such first bus bar comprising a first backing substrate and a first adhesive layer, as 60,42,66 i.e. bus bar 60 including lead 42 as backing substrate, and conducting connecting lead attachment material 66 as adhesive layer, and sealing substance 54 (52), (see e.g. paragraphs [35-38,40-43]), wherein the first bus bar (60 with 42,66) extends into the first hole and contacts the first transparent conductive layer as i.e. 60, 42 extend through the hole for 42,60 opening e.g. 46, 47,49, contacting transparent conductive layer 12,  (see paragraphs [35-43], as depicted in e.g. Figs. 3A-3D), wherein the first backing substrate (i.e. 42) extend above the intermediate layer (as connection lead 42 extends above intermediate layer of substrate 22, as depicted in e.g. Fig. 3A-B, paragraphs [35-37, 38-43]), and that only the first backing substrate extends into the first hole, since due to 112 issues noted above, as e.g. hole of connection for only lead 42, and/or hole for lead attachment material 66 in substrate 22, or hole opening 47 for lead 42 and attachment 66, for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], as depicted in e.g. Figs. 3A-D, where it is noted that not all holes in Figs. 3 A-C and D that include sealing substance as a whole or in part. 
Therefore, the cited prior art of Karmhag expressly discloses and renders obvious all limitations of claim 1 and as applied also to claim 11. 
In response to Applicant's argument regarding modifications and or removing the material(s) from the hole openings, it is noted that no such modifications were suggested in the current rejections of claims 1 and 11. In addition regarding the above limitations it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, it is noted that the singular elements recited by the claims are not required by Applicant’s claim language to be exclusive.  The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.). 
Additionally, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. No special definition of the term bus bar is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification. It is noted that the feature upon which applicant relies (i.e., “bus bar”) has been given its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner respectfully disagrees with applicant’s interpretation of, “bus bar,” which seems to imply that it must be some specific single element. However, the specification is silent as to such specific definition. The specification does not prohibit interpretation given to the claim limitation. Therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art. The same responses and reasoning as presented for claim 1 also applies for claim 11.
The same responses and reasoning as presented for claim 1 also applies for claim 11. No additional substantial arguments were presented after page 7 of the Remarks.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/            Primary Examiner, Art Unit 2872